DETAILED ACTION
Response to Arguments
1.	The Applicant argues:
“Claims 1 and 7 have been amended to incorporate the limitations “when the
capability information of the neighbor network device comprises the TAC information, and
handover (HO) limit information of the terminal device from the core network is that a TAC
corresponding to the neighbor network device is an access barring TAC, not configuring the
neighbor network device to be a secondary node (SN)” of allowable claim 6 and intervening claim 5 (i.e., the allowable subject matter) as suggested by the examiner.
Claims 11 and 17 have been amended in a way similar to that of claim 1. Accordingly, Applicant respectfully requests rejoinder and allowance of claims 7-10 and
17-20.” (see page 9 of Applicant’s arguments)

	Applicant’s arguments are persuasive. 
Claims 1-5, 7-15, and 17-20 are allowable. The restriction requirement of Groups I and II, as set forth in the Office action mailed on 11/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/12/2021 is withdrawn.  Claims 7-10 and 17-20, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-15, and 17-20 are allowed because the prior art of record, fails to anticipate or render obvious the features of:
A method for capability interaction, executed by a network device, the method comprising: 
acquiring capability information of at least one neighbor network device and/or at least one neighbor cell; 
determining a radio resource configuration for at least one terminal device based on the capability information of the neighbor network device and/or the at least one neighbor cell, wherein the capability information comprises an Evolved Universal Terrestrial Radio Access (E-UTRA) New Radio (NR)-(EN) dual connectivity (DC) capability support indication, radio frequency information, and tracking area code (TAC) information; and 
when the capability information of the neighbor network device comprises the TAC information, and handover (HO) limit information of the terminal device from the core network is that a TAC corresponding to the neighbor network device is an access barring TAC, not configuring the neighbor network device to be a secondary node (SN). (See claims 1, 7, 11, and 17 which includes the allowed limitations)

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643